      Case 1:21-cv-00019-GHW Document 10 Filed 01/06/21 Page
                                                        USDC1SDNY
                                                               of 2
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT                            DATE FILED: 1/6/2021
SOUTHERN DISTRICT OF NEW YORK

 NICE PEOPLE AT WORK, INC.,

                                                                           1:21-cv-00019-GHW
                                         Plaintiff,
                             v.                                     ORDER GRANTING IN PART
                                                                    TEMPORARY RESTRAINING
 MATT STERNBERG,                                                            ORDER

                                         Defendant.




GREGORY H. WOODS, District Judge:

       Upon review of the Complaint, and the other filings submitted to the Court in this

matter, and the parties having appeared before the Court via teleconference, it is hereby

       ORDERED that, sufficient reason having been shown therefor, pending the hearing of

Plaintiff’s application for a preliminary injunction, pursuant to Rule 65, Fed. R. Civ. P., the Defendant

is temporarily restrained and enjoined from:

       1.       diverting or attempting to divert from NPAW any business that NPAW had enjoyed,

solicited, or attempted to solicit, prior to the termination of Sternberg’s employment with NPAW; and

from

       2.       inducing, soliciting or attempting to induce or solicit any NPAW employee or

contractor to leave NPAW’s employ; and from

       3.       disclosing, divulging, revealing, reporting or using, for any purpose, any of NPAW’s

confidential information or trade secrets which Sternberg obtained or which was disclosed to

Sternberg by NPAW as a result of Sternberg’s employment by NPAW.
         Case 1:21-cv-00019-GHW Document 10 Filed 01/06/21 Page 2 of 2



        Defendant is further directed to file a response to Plaintiff’s Memorandum of Law in Support

of Order to Show Cause for Preliminary Injunction and Temporary Restraining Order no later than

January 12, 2021. Plaintiff’s reply, if any, is due no later than January 14, 2021. The Court will hold

a hearing on this matter on January 19, 2021 at 3:00 p.m. The hearing will take place via

teleconference. The parties are directed to the Court’s Emergency Rules in Light of COVID-19,

which are available on the Court’s website, for the dial-in number and other relevant instructions.

The parties are specifically directed to comply with Rule 2(C) of the Court’s Emergency Rules.

        This injunction shall expire on January 19, 2021.

        Plaintiff is directed to serve a copy of this order on Defendant and to retain proof of service.

Plaintiff is further directed to email a copy of this order to Defendant. Defendant’s counsel is

reminded to file a notice of appearance.

SO ORDERED.
                                                _________________________________
Dated: January 6, 2021                                GREGORY H. WOODS
                                                      United States District Judge
Signed at 7 p.m.

Issued orally January 5, 2021

at approximately 5:50 p.m.




                                                    2
